Citation Nr: 1210207	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-28 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atherosclerotic coronary heart disease. 

2.  Entitlement to service connection for attention deficit disorder (ADD), to include as due to exposure to sarin gas. 

3.  Entitlement to service connection for a disability resulting from ingestion of PB pills, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for spasticity in the right and left legs (claimed as due to exposure to sarin gas, oil smoke, and chemicals).

6.  Entitlement to service connection for loss of motion of the right and left feet (claimed as due to exposure to sarin gas, oil smoke, and chemicals).

7.  Entitlement to a rating in excess of 10 percent, prior to July 28, 2005, and from and after October 1, 2005, for degenerative disc disease of the cervical spine with stenosis and myelopathy (cervical spine disability).

8.  Entitlement to a rating in excess of 10 percent prior to June 15, 2007, and in excess of 0 percent thereafter, for chronic obstructive pulmonary disease (COPD), to include the propriety of the reduction. 

9.  Entitlement to a rating in excess of 10 percent prior to May 24, 2007, and in excess of 0 percent thereafter, for deviated nasal septum, to include the propriety of the reduction.  

10.  Entitlement to an evaluation in excess of 20 percent prior to June 15, 2007, and in excess of 0 percent thereafter, for chronic (non-dominant) shoulder strain, to include the propriety of the reduction.
 
11.  Entitlement to an initial evaluation in excess of 50 percent prior to June 15, 2007, and 70 percent thereafter, for major depressive disorder, moderate, recurrent with anxiety symptoms, to include post traumatic stress disorder, chronic.  

12.  Entitlement to an effective date earlier than October 14, 2003 for the grant of a 20 percent rating for chronic left shoulder strain.

13.  Entitlement to an effective date earlier than October 14, 2003 for the grant of a 10 percent rating for deviated nasal septum.  

14.  Whether a reduction in the rating for cervical myelopathy of the right lower extremity from 10 percent to noncompensable, effective June 15, 2007, was proper. 

15.  Whether a reduction in the rating for cervical myelopathy of the left lower extremity from 10 percent to noncompensable, effective June 17, 2007, was proper.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1975, from May 1975 to January 1979, and from March 1981 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 1999, the RO continued a 10 percent evaluation for the Veteran's service-connected cervical spine disability, and denied service connection for depressive disorder, alcohol abuse, and undiagnosed illness due to ingestion of PB pills.  The Veteran submitted statements in June, August, and November 1999 continuing to make contentions with respect to his cervical spine disability, depression, and residuals of taking PB pills.  The Veteran also indicated that he had been diagnosed with post traumatic stress disorder (PTSD), and made statements concerning hearing loss, his nasal disability, and his left shoulder disability.  

In March 2004, the RO increased the evaluation of the Veteran's service-connected deviated nasal septum from noncompensable to 10 percent disabling, effective October 14, 2003; continued a 10 percent evaluation of the Veteran's cervical spine disability; continued a 10 percent evaluation for chronic obstructive pulmonary disease; continued a noncompensable evaluation for left shoulder disability; denied entitlement to service connection for a heart condition; and denied the Veteran's application to reopen claims for bilateral hearing loss and earache.  The Veteran filed various statements within one year of the March 2004 decision that indicated he disagreed with the RO's decision on all issues except hearing loss and earaches.  The Veteran also submitted statements indicating that he wished to file claims for other conditions as well, including higher evaluations for his service-connected right and left lower extremity disabilities; a higher evaluation for his service-connected low back disability; entitlement to service connection for post traumatic stress disorder (PTSD) and depression; entitlement to service connection for diabetes mellitus; entitlement to service connection for a disability caused by sarin gas exposure; and entitlement to individual unemployability.  

In December 2004, the RO increased the evaluation of the Veteran's service-connected left shoulder disability to 20 percent disabling, effective June 7, 2004; continued the 10 percent evaluation for the cervical spine disability; denied entitlement to service connection for PTSD; denied entitlement to service connection for attention deficit disorder secondary to sarin gas exposure; and denied entitlement to individual unemployability.  In May 2005, the Veteran submitted several statements indicating disagreement with the decisions regarding PTSD and sarin gas exposure, and in August 2005, the Veteran disagreed with the decision regarding individual unemployability.  The Veteran also filed claims for an earlier effective date for the increase in evaluations for nasal septum and left shoulder disabilities, in May 2005, and in August 2005 claimed entitlement to a temporary total disability for his cervical spine disability.  

In November 2005, the RO issued a statement of the case with respect to the PTSD claim, and the Veteran submitted a substantive appeal in December 2005.  

In August 2006, the RO granted an earlier effective date for the 20 percent evaluation of the left shoulder disability, making the effective date October 14, 2003.  In August 2006, the RO also issued a statement of the case that denied service connection for hearing loss, earache, coronary artery disease, and attention deficit disorder secondary to sarin gas exposure; continued the evaluations for left shoulder disability, cervical spine disability, deviated nasal septum, and chronic obstructive pulmonary disease; denied an effective date earlier than October 14, 2003 for deviated nasal septum and left shoulder disability; and denied entitlement to individual unemployability.  The Veteran filed a substantive appeal dated in September 2006.  In this regard, the Board notes that the Veteran failed to file a timely notice of disagreement with respect to the hearing loss and earache claims.  As such, these issues were not perfected for review.  38 C.F.R. § 20.302.

In September 2006, the RO granted a temporary total disability evaluation for the cervical spine effective July 28, 2005, and assigned a 10 percent evaluation thereafter from October 1, 2005.  The RO also continued the 10 percent evaluation for the Veteran's service-connected low back disability; continued the 10 percent evaluations for the right and left lower extremity disabilities; and denied entitlement to service connection for diabetes mellitus, a disability due to asbestos exposure, and alcoholism.  Decisions on entitlement to service connection for depression and a disability related to exposure to sarin gas, oil smoke and chemicals, to include as due to an undiagnosed illness, were deferred.  In September 2006, the Veteran filed statements indicating disagreement with the evaluation of his low back disability and denial of service connection for diabetes mellitus, and indicating that he would like to file a claim for an earlier effective date for the grant of service connection for his cervical spine disability, chronic obstructive pulmonary disease, and low back disability.  No other statements of the Veteran filed within a year of this decision indicated disagreement with the issues decided and not already on appeal.  In this regard, the Board notes that no statement of the case was issued by the RO with respect to the diabetes mellitus claim.  A supplemental statement of the case was issued in August 2007 that addressed the claim for a higher evaluation for the Veteran's service-connected low back disability.  As no prior statement of the case was issued with respect to this issue, the Board will treat this as a statement of the case.  However, afterwards, the Veteran did not indicate that he wished to appeal and the claim therefore became final.  38 C.F.R. § 20.302.

In November 2006, the RO granted entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood, chronic (claimed as depression and depressive disorder due to undiagnosed illness), evaluated as 50 percent disabling, effective June 9, 2004.  The RO also denied entitlement to service connection for spasticity in the right and left legs (claimed as due to exposure to sarin gas, oil smoke, and chemicals); service connection for loss of motion in the right and left legs (claimed as due to exposure to sarin gas, oil smoke, and chemicals); service connection for loss of motion of the right and left feet (claimed as due to exposure to sarin gas, oil smoke, and chemicals); respiratory difficulty (claimed as due to exposure to sarin gas, oil smoke, and chemicals); loss of memory (claimed as due to exposure to sarin gas, oil smoke, and chemicals); sleep disturbance (claimed as due to exposure to sarin gas, oil smoke, and chemicals); and denied a higher evaluation for the Veteran's service-connected right and left lower extremity disabilities.   The Veteran submitted a statement to Senator Bill Nelson which was forwarded to VA in January 2007 indicating that the Veteran was unsatisfied with the decision regarding spasticity of the right and left lower extremities and the evaluation for his psychiatric disability.  Another January 2007 statement indicated disagreement with his foot drop claim.  No statement of the case was issued with respect to these claims.  No other statements within one year indicated disagreement with respect to other issues within the November 2006 rating decision.  

In August 2007, the RO issued a statement of the case with respect to issues on appeal.  Included was a continuation of a denial of entitlement to service connection for sinus problems due to deviated nasal septum.  As this is the first time this issue appears to have been adjudicated, the Board finds that this should be construed as a rating decision with respect to this issue.  However, as the Veteran did not file a statement within one year disagreeing with this decision, it was not perfected for appeal.  38 C.F.R. § 20.302.  In addition, the supplemental statement of the case contains a continuation of the 10 percent evaluations for the Veteran's service-connected right and left lower extremity disabilities and continues to deny entitlement to service connection for hearing loss and earaches.  However, as noted above, the Veteran did not file a notice of disagreement or statement indicating disagreement with the March 2004 decision regarding hearing loss and earaches, or the September and November 2006 rating decisions that continued the evaluations of the lower extremity disabilities.  These issues were therefore not perfected for appeal.  38 C.F.R. § 20.302.

In August 2007, the RO increased the evaluation of the Veteran's service-connected psychiatric disability to 70 percent disabling, and reconstrued the disability as an evaluation of major depressive disorder, moderate, recurrent with anxiety symptoms to include post traumatic stress disorder, chronic.  The increased evaluation was made effective June 15, 2007.  The RO also decreased the evaluations of the Veteran's service-connected left shoulder disability, chronic obstructive pulmonary disease, right and left lower extremity disabilities, and deviated nasal septum to noncompensable, effective June 15, 2007 for all the disabilities except for the left lower extremity which was effective June 17, 2007, and the deviated nasal septum which was made effective May 24, 2007.  In September 2007, the Veteran filed a statement disagreeing with the reduction in the evaluations of his service-connected disabilities.  No statement of the case was issued regarding the Veteran's disagreement regarding the reduction in his evaluations.  

In June 2008, the Veteran filed a statement requesting that his claim for PTSD be withdrawn, as the claim had already been granted.  He also indicated that he wished for a higher evaluation for his service-connected psychiatric disability.  

In January 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In March 2009, the Veteran's case was remanded for further development and adjudication.

In June 2010, the Veteran indicated that he wished to withdraw claims of entitlement to service connection for bilateral hearing loss, earache, attention deficit disorder secondary to sarin gas exposure, and a sinus condition secondary to deviated nasal septum.  As noted above, the hearing loss, earache, and sinus claims were not perfected for appeal.  

In August 2011, the RO granted the Veteran's claim of entitlement to individual unemployability.  

As noted above, the record indicates that the Veteran wished to file a claim for an earlier effective date for the grant of entitlement to service connection for his cervical spine disability, chronic obstructive pulmonary disease, and his low back disability.  The Board notes that service connection for these disabilities was granted in a July 1994 rating decision.  In addition, the Board notes that the Veteran wrote to his Congressional Representative in August 1994 and this correspondence was forwarded to VA in September 1994.  This correspondence acknowledges that the Veteran was granted service connection and evaluated at a combined 40 percent evaluation, but also asks why entitlement did not go back to September or November 1992.  Based on the foregoing, the RO should consider whether the Veteran has timely filed a claim for an earlier effective date for his service-connected disabilities.   See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim).  As such these claims are referred to the RO for action.

The Veteran's increased rating claims remain in controversy because the ratings, including the staged ratings, remain less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issues in this case, with the exception of service connection for attention deficit disorder and entitlement to an effective date earlier than October 14, 2003 for the grant of a 10 percent rating for deviated nasal septum, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2010 statement, the Veteran indicated that he wished to withdraw his claim of entitlement to service connection for attention deficit disorder secondary to sarin gas exposure.

2.  In a March 2004 rating decision, the RO increased the evaluation of the Veteran's service-connected deviated nasal septum from noncompensable to 10 percent disabling.

3.  In a statement dated in May 2005, the Veteran requested an earlier effective date for the increase in the evaluation for his service-connected deviated nasal septum


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to service connection for attention deficit disorder secondary to sarin gas exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  To the extent that he is attempting to disturb the finality of the March 2004 rating decision, the Veteran's claim of entitlement to an effective date earlier than October 14, 2003, for an award of a 10 percent evaluation for service-connected deviated nasal septum must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that, in a June 2010 statement, the Veteran indicated that he wished to withdraw his claim of entitlement to service connection for attention deficit disorder secondary to sarin gas exposure.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

II.  Entitlement to an effective date earlier than October 14, 2003 for the grant of a 10 percent rating for deviated nasal septum.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. At 299. Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. At 300; see also DiCarlo v. Nicholson,  20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary). 

In this case, it is undisputed that the RO in a March 2004 rating decision assigned a higher 10 percent rating for the Veteran's service-connected deviated nasal septum effective October 14, 2003.  The Veteran was notified of the decision by way of a letter dated in April 2004.  The Veteran then requested an earlier effective date for this increase in a statement received at the RO in May 2005.  As this statement was filed more than one year after the March 2004 decision, the effective date assigned to the increase became final.  38 C.F.R. § 20.302.  The Veteran essentially seeks to reopen this prior final rating decision by means of the currently appealed claim for an earlier effective date.  However, as noted in Rudd, a collateral attack on the effective date of the increase is not allowed.  Rather, the proper way to assert error in a final decision would be through an allegation that the March 2004 rating decision contained CUE.  38 U.S.C.A. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  

The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision, without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd. Therefore, there is no legal entitlement to an effective date earlier than October 14, 2003, for an award of a 10 percent evaluation for deviated nasal septum and the Board must dismiss this claim. See Sabonis v. Brown, 6 Vet. App. 426 (1994)  (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

The appeal concerning the claim for entitlement to service connection for attention deficit disorder secondary to sarin gas exposure is dismissed.

The appeal concerning the claim for entitlement to an effective date earlier than October 14, 2003 for the grant of a 10 percent rating for deviated nasal septum is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, with respect to the Veteran's claims for entitlement to service connection for diabetes mellitus, spasticity in the right and left legs, loss of motion of the right and left feet, undiagnosed illness due to ingestion of PB pills; increased rating for the service-connected psychiatric disability; and with respect to the propriety of a reduction in the ratings for the Veteran's service-connected left shoulder disability, chronic obstructive pulmonary disease, right and left lower extremity disabilities, and deviated nasal septum, the Board notes that, as outlined more fully in the introduction, the Veteran filed statements indicating that he disagreed with these decisions of the RO.  The Board has accepted these statements as notices of disagreement with the respective rating decisions.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, the Board notes that the Veteran's claims file contains an October 2007 letter from the Veteran's vocational rehabilitation counselor indicating that the Veteran had applied for Social Security Administration disability benefits.  The Veteran's claims file, however, does not contain records related to this application or an award related thereto.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

With respect to the Veteran's heart claim, the Veteran was afforded a VA examination dated in June 2007.  The Veteran was diagnosed with atherosclerotic coronary heart disease, and the examiner opined that this was likely not related to military service.  However, the examiner also indicated that the Veteran's claims file was not available for review in connection with the examination and report.  As such this matter must be remanded for additional examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  See also Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

With respect to his increased rating claim, the Board notes that the Veteran's representative, in a December 2011 statement, argues that the Veteran's service-connected disabilities have worsened.  The Board also notes that the most recent VA examinations in connection with the Veteran's disabilities are approximately four years old.   As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In addition, it is noted that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  The application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  Upon remand, the examiner is asked to address these criteria regarding functional loss and painful, unstable, or malaligned joints, where appropriate.

Finally, with respect to the claim of entitlement to an effective date earlier than October 14, 2003 for the grant of a 20 percent rating for left shoulder disability, the Board notes that, unlike the deviated nasal septum earlier effective date claim, the Veteran filed a timely appeal with respect to this issue.  The RO increased the evaluation of the Veteran's service-connected left shoulder disability to 20 percent disabling in a December 2004 rating decision.  The Veteran filed his disagreement with the effective date assigned in a statement received at the RO in May 2005.  The RO issued statement of the case with respect to this issue in August 2006 and the Veteran filed a substantive appeal in September 2006.  Therefore, this issue is properly before the Board.

However, the Board finds that a remand of this issue is also warranted.  In this regard, the Board notes that the assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a).  The VA regulation applicable to effective dates for awards of increased compensation thus provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

This case has been remanded in part in order to obtain missing records from the Social Security Administration.  Because additional medical records may indicate that the Veteran's service-connected left shoulder disability increased in the year prior to the dated the claim was claim filed, this claim should be readjudciated by the RO following receipt of any additional relevant records.  

Upon remand, the RO should associate with the Veteran's claims file any outstanding records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  And the Veteran's vocation rehabilitation folder should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should carefully review the claims file and ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regard to all issues on appeal, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should furnish the Veteran a statement of the case regarding the issues of entitlement to service connection for diabetes mellitus, spasticity in the right and left legs, loss of motion of the right and left feet, undiagnosed illness due to ingestion of PB pills; increased rating for the service-connected psychiatric disability; and with respect to the propriety of a reduction in the ratings for the Veteran's service-connected left shoulder disability, chronic obstructive pulmonary disease, right and left lower extremity disabilities, and deviated nasal septum, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

3.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA.  The Veteran's vocation rehabilitation folder should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

4.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

5.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a heart condition, to include coronary artery disease, that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a heart condition?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a heart condition, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service or a service-connected disability?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  The Veteran should be afforded updated VA examinations in order to assess the current nature and severity of his service-connected disabilities.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

With respect to the Veteran's cervical spine disability, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance, or whether the disability is painful, unstable, or malaligned, due to healed injury.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the disability causes radiculopathy in the extremities and, if so, if this radiculopathy is best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

With respect to the Veteran's deviated nasal septum, the examiner should determine whether there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

With respect to the Veteran's chronic obstructive pulmonary disease, the examiner should determine  whether the Veteran's disability is productive of (i) Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, (ii) FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, (iii) FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or (iv) FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

With respect to the left shoulder disability, the examiner should determine whether the shoulder disability is productive of (i) ankylosis of the scapulohumeral articulation and, if so, whether it is favorable ankylosis, with abduction to 60 degrees, can reach mouth and head; intermediate ankylosis, between favorable and unfavorable; or unfavorable ankylosis, abduction limited to 25 degrees from side.  The examiner should also determine whether there is (ii) limitation of motion of the arm at the shoulder level, limitation of motion of the arm midway between the side and shoulder level, or limitation of motion of the arm to 25 degrees from the side, (iii)  impairment of the humerus, including malunion of the humerus with moderate deformity, malunion of the humerus with marked deformity, (iv) recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, (v) fibrous union of the humerus, (vi) nonunion of humerus (false flail joint), (vii) loss of head of the humerus (flail shoulder), (viii) malunion of the clavicle or scapula, (ix) nonunion of the clavicle or scapula without loose movement, (x) nonunion of the clavicle or scapula with loose movement, or (xi) dislocation of the clavicle or scapula with loose movement.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance, or whether the disability is painful, unstable, or malaligned, due to healed injury.

With respect to each disability, the examiner should also indicate the effect each disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

7.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


